Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 recites the limitation "the packages" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37-54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, as noted above the limitation of “the packages” lacks antecedent basis and further makes the scope of the claim unclear, as earlier in lines 8-9, one package is claimed, but then in lines 15-16, the claim shifts to “a predetermined number of the packages” and the claim appears to shift from one package to multiple packages without clarifying where multiple packages come in. Therefore, consistency between the claimed “one package” and “the packages” should be clarified.
Regarding claim 48, the same issue regarding the package as seen in claim 37 is present in claim 48. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 42, 48-49, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. 20020165794) 
Regarding claim 37, Ishihara discloses A manufacturing method for a trading card package comprising:
a grouping step of grouping a predetermined number of trading cards in order to combine the trading cards, which are classified into different rareness degrees, according to predetermined rules and package the trading cards as one package (Par. 56-67, cards ranked by rareness and combined at fixed ratio i.e. grouped), 
the trading cards having a plurality of rareness degrees and each being classified into any one of the rareness degrees, and information concerning the rareness degrees being printed on the trading cards (Par. 45, notify a degree of rarity value, rareness mark is given to any area of the trading card); 
and a packaging step of packaging (Par. 56-67, cards ranked by rareness and combined at fixed ratio, packaging device encloses card in packaging bag), in one package, a group of the trading cards grouped in the grouping step, 
wherein in the grouping step, the trading cards are selected and combined to group (Par. 37, card combining and packaging device packages cards), in the group of the predetermined number of trading cards forming the group, the trading cards classified into a plurality of different rareness degrees, according to the predetermined rules, 
the predetermined rules include that at least one rareness degree of a plurality of the trading cards included in a predetermined number of the packages that are collectively handled is present in a predetermined number (Par. 56-67, cards ranked by rareness and combined at fixed ratio into one card pack, each pack contains certain ratio of cards divided between 3 rareness levels, therefore each package would have predetermined number of one of the rareness degrees), 
a package ID for specifying the package is imparted to the package for each package (Par. 59, specific barcode applied to package), and a code display representing the package ID is enclosed in the package or provided on the package (Par. 59, specific barcode printed on backside off package),
Ishihara discloses a card database storage (Par. 59), for storing various information related to the trading cards, package ID (Par. 59, specific barcode printed on package) and while Ishihara does not explicitly disclose the content of the combination is registered in a database, the package ID of the package including the trading cards and the content of the combination of the trading cards included in the package are associated in the database (Par. 59, Fig. 5, database includes pack number and pack kind, as well as card number and specific barcode is associated with each pack), 
whether the plurality of trading cards included in the predetermined number of the packages conform to the rules is able to be inspected by referring to the database (Fig. 4-5, Par. 56-57, user can check i.e. inspect cards to determine if packages conform to rules)
and authenticity of the trading cards is able to be determined by referring to the package ID in the database, using (Fig. 5, Par. 59) of Ishihara, one of ordinary skill would be able to refer to the database for cards included in certain packages and as Ishihara discloses using specific barcodes to identify packages, would have been obvious to use the barcodes to verify authenticity as claimed. 
Regarding claim 38, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 37.
Ishihara further discloses trading card IDs (Fig. 3-4, 14b, each card has assigned card number) are imparted to the trading cards, 
in the grouping step, the trading card IDs of the trading cards forming the group are registered in the database (Fig. 4, database 14 stores card data such as card number, name, rareness etc.), 
and the package ID and the IDs and the rareness degrees of the trading cards included in the package are associated in the database. (Fig. 4, database 14 stores all card data and package data, such as extension pack number, kind number, card number, rareness etc.) 
Regarding claim 39, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 38.
Ishihara further discloses wherein the respective trading card IDs are read when the trading cards are grouped in the grouping step or before the group of the trading cards is packaged in the packaging step or during the packaging (Par. 76, MPU reads card number (card kind specifying data) of ten sheets of cards enclosed in card pack, Par. 84, 10 sheets of card kind data written to card number storage area to register and then card factory encloses cards in package, i.e. cards are read before packaging)
Regarding claim 42, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 38.
Ishihara further discloses a step of inspecting (Par. 56-57, Fig. 4-5, user can check card ID and rareness by looking at either card or database to see if package conforms to rules) from the trading card IDs and the rareness degrees of the trading cards included in the package, whether a number and a group of the trading cards in the package are a number and a group conforming to the predetermined rules. (Par 56-57, cards sorted by rareness level and combined at a fixed ratio into one pack, and packages a predetermined number of cards i.e. 10 cards). It is noted that Ishihara discloses using card data as disclosed on Par. 56 to select cards to be placed into a card pack, and the number and group of cards would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed.                        
Regarding claim 48, Ishihara discloses A trading card package, wherein:
trading cards are classified into predetermined rareness degrees, and information concerning the rareness degrees into which the trading cards are classified is respectively imparted to the trading cards (Par. 56-57, cars ranked by rareness, Par. 45, rareness mark given any area of trading card),
a predetermined number of trading cards are grouped in order to combine, according to predetermined rules, the trading cards classified into different rareness degrees and package the trading cards in one package, the grouped trading cards are packaged in one package Par. 56-57, cars ranked by rareness and combined at fixed ratio i.e. grouped, packing device encloses cards in packaging bag)
the predetermined rules include that at least one rareness degree of a plurality of the trading cards included in a predetermined number of the packages that are collectively handled is present in a predetermined number (Par. 56-67, cards ranked by rareness and combined at fixed ratio into one card pack, each pack contains certain ratio of cards divided between 3 rareness levels, therefore each package would have predetermined number of one of the rareness degrees), 
a package ID for specifying the package is imparted to the package for each package (Par. 59, specific barcode applied to package), and a code display representing the package ID is enclosed in the package or provided on the package (Par. 59, specific barcode printed on backside off package),
Ishihara discloses a card database storage (Par. 59), for storing various information related to the trading cards, package ID (Par. 59, specific barcode printed on package) and while Ishihara does not explicitly disclose the content of the combination is registered in a database, the package ID of the package including the trading cards and the content of the combination of the trading cards included in the package are associated in the database (Par. 59, Fig. 5, database includes pack number and pack kind, as well as card number and specific barcode is associated with each pack), 
whether the plurality of trading cards included in the predetermined number of the packages conform to the rules is able to be inspected by referring to the database (Fig. 4-5, Par. 56-57, user can check i.e. inspect cards to determine if packages conform to rules)
and authenticity of the trading cards is able to be determined by referring to the package ID in the database, using (Fig. 5, Par. 59) of Ishihara, one of ordinary skill would be able to refer to the database for cards included in certain packages and as Ishihara discloses using specific barcodes to identify packages, would have been obvious to use the barcodes to verify authenticity as claimed. 
Regarding claim 49, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 48.
Ishihara further discloses trading card IDs (Fig. 3-4, 14b, each card has assigned card number) are imparted to the trading cards, the trading card IDs of a plurality of the trading cards in the group are registered in the database (Fig. 4, database 14 stores card data such as card number, name, rareness etc.), 
and the package ID and the IDs and the rareness degrees of the trading cards included in the package are associated in the database. (Fig. 4, database 14 stores all card data and package data, such as extension pack number, kind number, card number, rareness etc.) 
Regarding claim 52, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 49.
Ishihara further discloses it is inspected (Par. 56-57, Fig. 4-5, user can check card ID and rareness by looking at either card or database to see if package conforms to rules) from the trading card IDs and the rareness degrees of the trading cards included in the package, whether a number and a group of the trading cards in the package are a number and a group conforming to the predetermined rules. (Par 56-57, cards sorted by rareness level and combined at a fixed ratio into one pack, and packages a predetermined number of cards i.e. 10 cards). It is noted that Ishihara discloses using card data as disclosed on Par. 56 to select cards to be placed into a card pack, and the number and group of cards would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed.                        

Claims 40-41, 43-44, 50-51, 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. 20020165794) in view of Shigeta (U.S. 20140033660)
Regarding claim 40, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 37.
However, Ishihara does not disclose a boxing step of enclosing a plurality of the packages having undergone the packaging step in an inner box, wherein a unique inner box ID different for each inner box is imparted to the inner box enclosing the plurality of packages, and package IDs of the plurality of packages included in the inner box and the inner box ID are associated in the database.
Shigeta discloses a boxing step of enclosing a plurality of the packages having undergone the packaging step in an inner box, wherein a unique inner box ID (Par. 27, carton ID (i.e. applicant box ID) and carton barcode 30) different for each inner box is imparted to the inner box enclosing the plurality of packages, and package IDs of the plurality of packages included in the inner box and the inner box ID are associated in the database (Par. 27, carton ID (applicant inner box ID) may be registered in a database and associated with the ID codes (package ID of packages inside inner box) of the packaging boxes of playing cards contained in carton).  
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify the trading card packages of Ishihara, with the tracking ID of cartons/boxes for cards, as taught by Shigeta to provide Ishihara with the advantage of being able to track shipments of the boxes/cartons in a database. 
Regarding claim 41, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 40.
	However, Ishihara alone, does not disclose a packing step of packing a plurality of the inner boxes in a carton, wherein a unique carton ID different for each carton is imparted to the carton, and the carton ID and inner box IDs of the plurality of inner boxes included in the carton are associated in the database.
Shigeta a packing step of packing a plurality of the inner boxes in a carton, wherein a unique carton ID (Par. 27 container 300 has container ID (applicant carton ID)) different for each carton is imparted to the carton, and the carton ID and inner box IDs of the plurality of inner boxes included in the carton are associated in the database. (Par. 27, container ID (applicant carton ID) may be registered in a database and associated with the carton ID (inner box ID)). 
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a box with individual packs of cards placed within, with the tracking ID of containers for cards, as taught by Shigeta to provide Ishihara, with the advantage of being able to track shipments of the containers in a database.          
Regarding claim 43, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 23.
However, Ishihara alone, does not disclose an inspecting step of inspecting, from the trading card IDs and the rareness degrees of all the trading cards included in the inner box, whether a combination of a number and rareness degrees of the trading cards in the inner box is a combination of a number and rareness degrees conforming to the predetermined rules.
Ishihara discloses a fixed ratio of card rareness (Par. 56)  and would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed and Shigeta discloses inner boxes of cards with IDs (Par. 27, carton ID) and while Ishihara, as modified by Shigeta does not explicitly disclose an inspecting step of inspecting, from the trading card IDs and the rareness degrees of all the trading cards included in the inner box, whether a combination of a number and rareness degrees of the trading cards in the inner box is a combination of a number and rareness degrees conforming to the predetermined rules, the cards of Ishihara would be able to be viewed by a user (Par. 56-57, Fig. 4-5, user can check card ID and rareness by looking at either card or database to see if package conforms to rules) and one of ordinary skill would readily recognize the cards in the inner boxes would follow the predetermined rule as claimed.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages of cards, as taught by Shigeta to provide Ishihara, with the advantage of storing multiple packages in one container.                                      
Regarding claim 44, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 41.
However, Ishihara alone, does not disclose an inspecting step of inspecting, from the trading card IDs and the rareness degrees of all the trading cards included in the carton, whether a combination of a number and rareness degrees of the trading cards in the carton is a combination of a number and rareness degrees conforming to the predetermined rules.
Ishihara discloses a fixed ratio of card rareness (Par. 56)  and as each card has a card ID (Fig. 4, database shows card ID’s)  and would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed and Shigeta discloses cartons of cards (Par. 27) and while Ishihara, as modified by Shigeta does not explicitly disclose an inspecting step of inspecting, from the trading card IDs and the rareness degrees of all the trading cards included in the carton, whether a combination of a number and rareness degrees of the trading cards in the carton is a combination of a number and rareness degrees conforming to the predetermined rules, the cards of Ishihara would be able to be viewed by a user (Par. 56-57, Fig. 4-5, user can check card ID and rareness by looking at either card or database to see if package conforms to rules) and one of ordinary skill would readily recognize the cards in the carton would follow the predetermined rule as claimed.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages of cards, as taught by Shigeta to provide Ishihara, with the advantage of storing multiple packages in one container. 
Regarding claim 50, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 49.
However, Ishihara does not disclose a plurality of the packaged packages are enclosed in an inner box, and a unique inner box ID different for each inner box is imparted to the inner box enclosing the plurality of packages, and package IDs of the plurality of packages included in the inner box and the inner box ID are associated in the database.
Shigeta discloses a plurality of the packaged packages are enclosed in an inner box, and a unique inner box ID different for each inner box is imparted to the inner box enclosing the plurality of packages (Par. 27, carton ID (i.e. applicant box ID) and carton barcode 30) and package IDs of the plurality of packages included in the inner box and the inner box ID are associated in the database. (Par. 27, carton ID (applicant inner box ID) may be registered in a database and associated with the ID codes (package ID of packages inside inner box) of the packaging boxes of playing cards contained in carton).  
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify the trading card packages of Ishihara, with the tracking ID of cartons/boxes for cards, as taught by Shigeta to provide Ishihara with the advantage of being able to track shipments of the boxes/cartons in a database. 
Regarding claim 51, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 50.
	However, Ishihara alone, does not disclose a plurality of inner boxes are packed in a carton,
a unique carton ID different for each carton is imparted to the carton, and the carton ID and inner box IDs of the plurality of inner boxes included in the carton are associated in the database
Shigeta discloses plurality of inner boxes are packed in a carton, a unique carton ID different for each carton is imparted to the carton (Par. 27 container 300 has container ID (applicant carton ID)) and the carton ID and inner box IDs of the plurality of inner boxes included in the carton are associated in the database (Par. 27, container ID (applicant carton ID) may be registered in a database and associated with the carton ID (inner box ID)). 
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a box with individual packs of cards placed within, with the tracking ID of containers for cards, as taught by Shigeta to provide Ishihara, with the advantage of being able to track shipments of the containers in a database.          
Regarding claim 53, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 23.
However, Ishihara alone, does not disclose from the trading card IDs and the rareness degrees of all the trading cards included in the inner box, whether a combination of a number and rareness degrees of the trading cards in the inner box is a combination of a number and rareness degrees conforming to the predetermined rules.
Ishihara discloses a fixed ratio of card rareness (Par. 56)  and would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed and Shigeta discloses inner boxes of cards with IDs (Par. 27, carton ID) and while Ishihara, as modified by Shigeta does not explicitly disclose it is inspected from the trading card IDs and the rareness degrees of all the trading cards included in the inner box, whether a combination of a number and rareness degrees of the trading cards in the inner box is a combination of a number and rareness degrees conforming to the predetermined rules, the cards of Ishihara would be able to be viewed by a user (Par. 56-57, Fig. 4-5, user can check card ID and rareness by looking at either card or database to see if package conforms to rules) one of ordinary skill would readily recognize the cards in the inner boxes would follow the predetermined rule as claimed.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages of cards, as taught by Shigeta to provide Ishihara, with the advantage of storing multiple packages in one container.                                      
Regarding claim 54, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 51.
However, Ishihara alone, does not disclose, from the trading card IDs and the rareness degrees of all the trading cards included in the carton, whether a combination of a number and rareness degrees of the trading cards in the carton is a combination of a number and rareness degrees conforming to the predetermined rules.
Ishihara discloses a fixed ratio of card rareness (Par. 56)  and as each card has a card ID (Fig. 4, database shows card ID’s)  and would inherently conform to the predetermined rules, as Ishihara has certain parameters the sorting program inherently follows and therefore follows its predetermined rules as claimed and Shigeta discloses cartons of cards (Par. 27) and while Ishihara, as modified by Shigeta does not explicitly disclose, it is inspected from the trading card IDs and the rareness degrees of all the trading cards included in the carton, whether a combination of a number and rareness degrees of the trading cards in the carton is a combination of a number and rareness degrees conforming to the predetermined rules, the cards of Ishihara would be able to be viewed by a user (Par. 56-57, Fig. 4-5, user can check card ID and rareness by looking at either card or database to see if package conforms to rules) and one of ordinary skill would readily recognize the cards in the carton would follow the predetermined rule as claimed.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses a package of cards, with the carton for packages of cards, as taught by Shigeta to provide Ishihara, with the advantage of storing multiple packages in one container. 

Claim 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. 20020165794) in view of Carter (U.S. 20020152141)
Regarding claim 45, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 37.
However, Ishihara does not explicitly disclose determining, based on a weight or thickness of the package while the package includes the group of playing cards, whether a number of the trading cards in the package is a number conforming to the predetermined rules.
Carter discloses (Par. 51) weighing credit card receipts and based on the weight measurement determines the number of credit card receipts to determine if the number is correct to prevent errors and when taken in combination with Ishihara, which discloses a package including a group of playing cards (Par. 57) and while Carter does not explicitly disclose determining, based on a weight or thickness of the package while the package includes the group of playing cards, whether a number of the trading cards in the package is a number conforming to the predetermined rules, one of ordinary skill would have readily recognized using the weight to check the card count for errors as a simplified way to ensure the correct number of cards in a package.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses trading cards grouped together into packages with using a weight measurement to ensure the correct number of items, as taught by Carter to provide Ishihara with the advantage of easily verifying the number of items in a package based on weight.

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. 20020165794) and Shigeta (U.S. 20140033660) in view of Carter (U.S. 20020152141)
Regarding claim 45, Ishihara discloses the claimed invention substantially as claimed, as set forth above in claim 37.
However, Ishihara does not explicitly disclose determining, based on a weight or thickness of the package while the package includes the group of playing cards, whether a number of the trading cards in the package is a number conforming to the predetermined rules.
Carter discloses (Par. 51) weighing credit card receipts and based on the weight measurement determines the number of credit card receipts to determine if the number is correct to prevent errors and when taken in combination with Ishihara, which discloses a package including a group of playing cards (Par. 57) and while Carter does not explicitly disclose determining, based on a weight or thickness of the package while the package includes the group of playing cards, whether a number of the trading cards in the package is a number conforming to the predetermined rules, one of ordinary skill would have readily recognized using the weight to check the card count for errors as a simplified way to ensure the correct number of cards in a package.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses trading cards grouped together into packages with using a weight measurement to ensure the correct number of items, as taught by Carter to provide Ishihara with the advantage of easily verifying the number of items in a package based on weight.
Regarding claim 46, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 40.
However, Ishihara, as modified does not disclose an inspecting step of inspecting, from weight in a state in which all the trading cards included in the inner box are included in the inner box, whether a number of the trading cards is a number conforming to the predetermined rules.
Carter discloses (Par. 51) weighing credit card receipts and based on the weight measurement determines the number of credit card receipts to determine if the number is correct to prevent errors and when taken in combination with Ishihara, as modified by Shigeta which discloses a carton of cards (Shigeta Par. 27), and while Carter does not explicitly disclose an inspecting step of inspecting, from weight in a state in which all the trading cards included in the inner box are included in the inner box, whether a number of the trading cards is a number conforming to the predetermined rules, one of ordinary skill would have readily recognized using the weight of the carton to check the card count for errors as a simplified way to ensure the correct number of cards in a package. 
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, which discloses trading cards grouped together into packages with using a weight measurement to ensure the correct number of items, as taught by Carter to provide Ishihara with the advantage of easily verifying the number of items in a package based on weight. 
Regarding claim 47, Ishihara, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 41.
However, Ishihara, as modified does not disclose an inspecting step of inspecting, from weight in a state in which all the trading cards included in the carton are included in the carton, whether a number of the trading cards in the carton is a number conforming to the predetermined rules.
Carter discloses (Par. 51) weighing credit card receipts and based on the weight measurement determines the number of credit card receipts to determine if the number is correct to prevent errors and when taken in combination with Ishihara, as modified by Shigeta which discloses an inner box of cards (Shigeta Par. 27) and while Carter does not explicitly disclose an inspecting step of inspecting, from weight in a state in which all the trading cards included in the carton are included in the carton, whether a number of the trading cards in the carton is a number conforming to the predetermined rules, one of ordinary skill would have readily recognized using the weight of the box to check the card count for errors as a simplified way to ensure the correct number of cards in a package. 
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishihara, as modified which discloses trading cards grouped together into packages and put into boxes with using a weight measurement to ensure the correct number of items, as taught by Carter to provide Ishihara with the advantage of easily verifying the number of items in a package based on weight. 

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Regarding the first argument directed towards Ishihara not disclosing referring to the database to see whether or not the plurality of trading cards conform to the rules, it is argued that Ishihara as seen in Fig. 4, stores in the database what packs the card belongs to and in Par. 56 notes the cards are combined at a fixed ratio of rareness degrees, and therefore, a user would be able to see in the database if the cards conformed to the predetermined rules of grouping a fixed ratio  of cards together in a package and therefore, the cards and database are able to be inspected by referring to the database as claimed. 
Regarding the second argument directed towards Ishihara regarding the predetermined rule, it is argued that Ishihara does disclose the predetermined rule of including at least one rareness degree of trading cards in a predetermined number of the packages in a predetermined number, as Ishihara discloses in Par. 56 that cards of differing rarity are combined in a package at a fixed ratio and therefore, within a predetermined number of packages, there would be a predetermined number of a certain rareness as claimed. 
Regarding claims 48-54, no new arguments were presented, and the above arguments by the examiner apply. 
Therefore, for the reasons above, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711